DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 11/06/2020.
	Claims 2, 3, 6, 12, 13 and 16 have been cancelled. 
	Claims 1, 4-5, 7-11, 14-15 and 17-20 have been amended. 
	Claims 1, 4-5, 7-11, 14-15 and 17-20 are currently pending and have been examined.


Response to Arguments
	Applicant's arguments, The Remarks, filed on 11/06/2020, have been fully considered but they are not persuasive. The remarks stated, “In contrast, the claimed invention allows for packages to be placed at any location on a set of shelves, so the actual location on the shelves of a package does not indicate the addressee”. The examiner respectfully disagree as the claimed invention generated a code associated with the package then recorded a location on the weighted sensed shelf of the package to be displayed to the customer during the pickup process as can be read on the claimed limitations of “detect a placement of the package at apposition on … shelves” (Irwin teaches detecting the presence or absence of an item within the receiving area of the storage receptacle, see [0090]) … record the position (Irwin, [0128]; “The information 157 shown also includes the storage receptacle 132 in which the item is intended to be stored and retrieved”)… the code associated with the package and the sensed weight of the package (Irwin, [0128]; “the locations reversed or with the user access information 151 on the opposite side of the receipt 149 as the information 157 … user access information 151 that is sent electronically to a recipient, for instance by email or by text message”) … identify the position of the package … based on the received code” (Irwin, Fig. 8; “display availability and location of pieces for pickup 306A”. [0164]; “306A and the storage unit 100 displays the availability and location of items scheduled for pickup by the user”, also, see Fig. 4

    PNG
    media_image1.png
    345
    305
    media_image1.png
    Greyscale

	The access information or code of Irwin is generated based on the package and its location and detection of this package presence inside the receptacle, which to be sent to the customer in order to be provided to assist in the pickup process. It would have been obvious matter of design choice to an artisan of ordinary skill in the delivery art before the effective filing date of the claimed invention to change Changes in Sequence of Adding Ingredients, and 2144.04 (B) (VI) (C); Rearrangement of Parts. 
	 The Remarks stated, “Unlike with Irvin, the claimed invention addresses the problem of whether the addressee is picking up the correct package because the packages are not delivered to a predefined location-9- for each addressee”. The examiner respectfully disagree as Irwin teaches a confirmation of picking up the package to be received by the system regards of the package position, see Fig. 8B; “receive conformation of item pickup 312B” [Wingdings font/0xE0] “receive conformation of user pickup 314B”.  [0171-0172]; “the storage unit 100 requests confirmation by the user that he or she picked-up the item in the designated storage receptacle 132 … The storage unit 100 receives confirmation that the user picked-up the item in the designated storage receptacle 132 at block 314B”). 



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 



	Claims 1, 5, 7-11, 15 and 17-20 are rejected under 35 U.S.C 103 as being unpatentable over Irwin et al (US 2015/0371187 A1, hereinafter “Irwin”) in view of Margalit et al (US 2013/0284806 Al, hereinafter “Margalit”). 

	Regarding claim 1 and 11. Irwin discloses a package room system comprising:
1. a plurality of shelves (Irwin, Fig. 1, [0073]; “a storage unit 100”. [0078]; “[0078]; “The storage unit 100 may comprise one or several receptacle units each comprising a plurality of storage receptacles 132”)
2. a (Irwin, Fig. 1C-1G, [0095-0123]; “ Control Unit  144”, [0114]; “… the back 160 may provide access to a computer 135…”), that comprises a label reading scanner (Irwin, [0018]; “the control unit further comprises … first side comprises a user interface” … [0023]; “the interface is a scanner and the user access information is a QR code”. Fig. 15; “agent selects “standard delivery” on screen 1505” [Wingdings font/0xE0] “package has a barcode? 1510” [Wingdings font/0xE0] YES” [Wingdings font/0xE0] 11 digit zip or network- associated contact info? 1515” [Wingdings font/0xE0] “YES” [Wingdings font/0xE0] deposit package 1550” [Wingdings font/0xE0] “network sends notification to user 1555”. Also, see [0335- 0346]. Also, see fig. 14) 
 a plurality of weight sensors coupled to the plurality of shelves, each weight sensor configured to  sense a identify the package to be placed on the at least one shelf based  on a sensed weight of an object  at least one of the plurality of shelves and output the sensed weight  (Irwin, [0184]; “a scale, a sensor, or measuring device may be located at the storage unit 100, or may be incorporated into storage unit 100, providing a user with an opportunity to measure the size and weight of an item and provide the measurements to the storage unit 100”. [0090]; “the sensor comprises for example, a load cell or a strain gauge configured to sense when a load is applied to the storage receptacle 132”)
	5. a plurality of weight sensors (Irwin, [0114]; “a computer 135 … included in the control unit 144”), the 
	6. receive data concerning a [[the]] package from the at least one data entry device, (Irwin, [0097-0098]; “As further shown in FIG. 1B … the front 158 of the control unit 144 may include an interface 150… The interface 150 is configured to receive control signals and to transmit signals corresponding to information from the Scanned item”) 7. wherein the received data comprises label data identifying an [[the]] addressee of the package (Irwin, [0117]; “The computer 135 may be configured to receive identifying information 157 corresponding to a recipient of the ; 
8. generate a code associated with the package  (Irwin, [0116]; “the computer 135 may be configured to generate user access information 151. The user access information 151 provides access to one or more storage receptacles 132. The computer 135 may generate or otherwise produce the user access information 151 and store it in memory, deliver it to the recipient”. Also, see Fig. 12A; “generate and associate user access information 1216A” [Wingdings font/0xE0] “provide notice to recipient 1218A” and Fig. 12B. see [0127]);
	9. detect a placement of the package at a position on one of the plurality of shelves the received one of the plurality of shelves  (Irwin, [0090]; “The storage receptacle 132 further includes features configured to detect the presence or absence of an item within the receiving area of the storage receptacle 132 … the item detection feature configured to detect the presence or absence of an item within the receiving area of the storage receptacle 132 comprises, for example, a sensor 145. The sensor 145 may be a camera, or any other feature possessing the desired capabilities … the sensor comprises for example, a load cell or a strain gauge configured to sense when a load is applied to the storage receptacle 132”) 11. Record the position on the plurality of shelves , associated with the package, and the sensed weight of the package (Irwin, [0128]; “The information 157 shown also includes the storage receptacle 132 in which the item is intended to be stored and retrieved. As depicted, the information 157 recites the recipient's delivery information as "P.O. Box 123" and the corresponding storage receptacle 132 as "Locker L1." … the locations reversed or with the user access information 151 on the opposite side of the receipt 149 as the information 157 … user access information 151 that is sent electronically to a recipient, for instance by email or by text message”);
	12. notify the addressee of the  package of a presence of the package on the plurality of shelves (Irwin, Also, see Fig. 12A; “receive item in receptacle 1214A” [Wingdings font/0xE0]“generate and associate user access information 1216A” [Wingdings font/0xE0] “provide notice to recipient 1218A” and Fig. 12B”) by transmitting the code associated with the package to pre-stored mobile device number of the addressee (Irwin, [0123]; “the control unit 144 may … provide the user access information 151 to the recipient … the control unit 144 provides the user access information 151 directly to a recipient, for example by sending it through a network to the recipient's email address or mobile device … over a network as discussed”. Also, Fig. 8A; “notify user or recipient of item for pickup 301A” and [0162]);
13. receive, at the (Irwin, Fig. ; 
14. identify the position the plurality of shelves  (Irwin, Fig. 8; “display availability and location of pieces for pickup 306A”. [0164]; “306A and the storage unit 100 displays the availability and location of items scheduled for pickup by the user”. Fig. 13A; “provide access to receptacle 1304A”. Fig. 16; “customer scans barcode on phone .. etc 1610” [Wingdings font/0xE0] “valid code? [Wingdings font/0xE0] “YES” [Wingdings font/0xE0] “open associated locker … 1640”. Fig. 8B; “indicate storage receptacle containing item for pickup 308B”); [[and]]
	16. Record the removal of the package as an authorized removal  (Irwin, Fig. 8B; “receive conformation of item pickup 312B” [Wingdings font/0xE0] “receive conformation of user pickup 314B”.  [0171-0172]; “the storage unit 100 requests confirmation by the user that he or she picked-up the item in the designated storage receptacle 132 … The storage unit 100 receives confirmation that the user picked-up the item in the designated storage receptacle 132 at block 314B”) based on the recorded weight of the package and the sensed weight change (Irwin, Fig. 8B, [0172]; “storage receptacle 132 comprises a scale or other device to detect a change in the weight within the Volume of the storage receptacle. If a user picks up an item, the scale senses the reduction in weight, and the reduction in weight may be a pick-up .

	Irwin substantially discloses the claimed invention; however, Irwin fails to explicitly disclose the system is using “Receive a sensed weight of the package on one of the plurality of shelves from at least one of the plurality of weight sensors, detect removal of the package from the one of the plurality of shelves based on a sensed weight change received from at least one of the plurality of weight sensors”. However, Margalit teaches:
	Receive a sensed weight of the package on one of the plurality of shelves from at least one of the plurality of weight sensors (Margalit, [0044-0047]; “Products for sale are placed on a plurality of wireless purchaser identifier weight sensing shelves 104, such as the plurality of shelves 106, 108, 110. Each of the weight sensing shelves 104 communicates wirelessly with the store server 102 … The products 118 that are for sale in the store 105 are placed on the wireless purchaser identifier weight sensing shelves 104 … The shelf 106 carefully senses the weight of the products 118 on the shelf 106”. Fig. 2B; “wireless Purchaser Identifier Weight Sensing Shelf 104”. Fig. 13-14; “Shelf Having Multiple Weight Sensing Plates 1300”); 
detect removal of the package from the one of the plurality of shelves a sensed weight change (Margalit, [0057]; “controller 144 controls the transmission of data to the store server 102. In addition, controller 144 is coupled to … motion sensor 156, camera 158 … the weight sensors 139-142 to calculate the weight changes detected by the wireless purchaser identifier weight sensing shelf 104, which can be related to the items taken from, or replaced on, weight sensing shelf 104 … Motion data from motion data sensor 156 can be used to monitor traffic within the store”) at least one of the plurality of weight sensors ; and  (Margalit, [0056]; “Shelf 104 … Motion data from motion data sensor 156 can be used to monitor traffic within the store. Camera 158 can provide still shots or video of purchasers or thieves”. Fig. 5; “any change in weight sent to the server 508”. Fig. 18; “weight sensing shelves detect products removed and transmit information over internet connection to control center 1814”. Fig. 20; “shelf senses weight of items removed … 2028” [Wingdings font/0xE0] “shelves transmit weight data to control center 2030”). 
	
	Therefore, it would have been obvious to an artisan of ordinary skill in the delivery art before the effective filing date of the claimed invention to modify Irwin’s receptacle to receive a sensed weight of the package on one of the plurality of shelves from at least one of the plurality of weight sensors, detect removal of the package 

Regarding claims 5 and 15. The combination of Irwin in view of Margalit discloses the package room system of claim 1, wherein the 
record the removal of the package from the plurality of shelves  receiving the code associated with the package (Irwin, Fig. 16; “customer scans barcode on phone … etc. 1610” [Wingdings font/0xE0] “valid code? 1630” “YES” [Wingdings font/0xE0] “open associated locker … 1640” [Wingdings font/0xE0] “send data to database 1645”. [0355]; “In step 1645, data is sent to a database indicating successful retrieval of the item”. Also, see claim 1 rejection supra).
Regarding claims 7 and 17. The combination discloses the package room system of claim 1, further comprising an image sensor (Irwin, [0095]; “a storage unit 100 further include a control unit 144 … the control unit 144 may include … camera 155”) that plurality of shelves (Irwin, 

Regarding claim 8 and 18. The combination discloses the package room system of claim 1, further comprising
A (Irwin, [0067]; “access to the storage receptacles of the storage unit is controlled by a control unit … provide user access to one or more of the storage receptacles … provide user access information, such as a personal identification number (PIN) or an access code”).

Regarding claims 9 and 19. The combination discloses the package room system of claim 8, wherein the (Irwin, [0114]; “a computer 135 … included in the control unit 144”) is further configured to:
receive the code associated with the package  from the (Irwin, Fig. 16; “customer scans barcode on phone … etc. 1610” [Wingdings font/0xE0] “valid code? 1630” “YES” [Wingdings font/0xE0] “open associated locker … 1640” [Wingdings font/0xE0] 
unlock the receiving the code associated with the package  (Irwin, Fig. 16; “open associated locker … 1640” [Wingdings font/0xE0] “send data to database 1645”. [0354]; “In step 1640, access to the corresponding receptacle is allowed, for example by opening the corresponding receptacle 132, which may be a locker. In some embodiments, the receptacle 132 identified in steps 1620 or 1625 or in decision state 1630 is opened. After step 1640, the method 1600 moves to step 1645”).
	
Regarding claims 10 and 20. The combination discloses the package room system of claim 1, wherein the (Irwin, Fig. 15; “agent selects “standard delivery” on screen 1505” [Wingdings font/0xE0] “package has a barcode? 1510” [Wingdings font/0xE0] YES” [Wingdings font/0xE0] 11 digit zip or network- associated contact info? 1515” [Wingdings font/0xE0] “YES” [Wingdings font/0xE0] deposit package 1550” [Wingdings font/0xE0] “network sends notification to user 1555”. Also, see [0335- 0346]. Also, see fig. 14).


	Claims 4 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Irwin in view of Margalit further in view of Griffits et al (US 2011/0166694 A1, hereinafter “Griffits”).

Regarding claims 4 and 14. The combination of Irwin in view of Margalit discloses the package room system of claim 1 (see claim 1 rejection supra), further comprising: wherein tis coupled to the third sensor (Irwin, [0098]; “the interface 150 may comprise … Radio Frequency Identification (RFID) module”) and is further 
The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “receive RFID data from the RFID sensor comprising data identifying the package on the plurality of shelves based on an RFID tag applied to the package, detect removal of the package from the plurality of shelves based on subsequent RFID data received from the RFID sensor”. However, Griffits:
receive RFID data from the RFID plurality of shelves (Griffits, [0241]; “The system preferably comprises a means to receive information from a storage means for objects, said ; and
detect removal of the package from the plurality of shelves (Griffits, [0342]; “ii) RFID transponder attached to the object and or iii) one wire device attached to the object, said other means for example for detecting placement of an object/person at a storage location and or detecting removal of an object/person from a storage location. Also see [0492]; “RFID/One Wire means … for tracking insertion/removal/identification of one at least containers of wine may be replaced/augmented in part at least by an imaging system”).

	Therefore, it would have been obvious to one of ordinary skill in the delivery art at the time of filing to modify Irwin to include receive RFID data from the RFID sensor comprising data identifying the package on the plurality of shelves based on an RFID tag applied to the package, detect removal of the package from the plurality of shelves based on subsequent RFID data received from the RFID sensor, as taught by Griffits, where this would be performed in order facilitate  the process of locating a position in a storage means for placing an object (or person) and or for retrieving an object (or a person).  See Griffits Abstract.    


Conclusion
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grabham (US 9786141 B2) for teaching a system that notifies the package recipient of unauthorized removal of the package from the package delivery notification and protection device.
	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                             /PETER LUDWIG/Primary Examiner, Art Unit 3687